                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


MELINDA RENEA VAUGHN,                                    )
                                                         )
                 Plaintiff,                              )
                                                         )
v.                                                       )            No. 1:18-CV-78
                                                         )            REEVES/STEGER
ANDREW SAUL, Commissioner                                )
of Social Security Administration,                       )
                                                         )
                 Defendant.                              )

                                  MEMORANDUM OPINION

          Plaintiff, Melinda Renea Vaughn, filed this social security appeal on April 27, 2018. On

January 7, 2020, Vaughn was ordered to show cause in writing within 14 days why this case should

not be dismissed for failure to prosecute. [Doc. 8]. Vaughn has not responded to the Court’s order.

Consequently, this action will be DISMISSED pursuant to Federal Rule of Civil Procedure 41(b)

for want of prosecution and for failure to comply with the court’s order.

     I.      BACKGROUND

          Vaughn, through counsel, filed this social security appeal on April 27, 2018 and moved for

leave to proceed in forma pauperis. [Doc. 1, 2]. The Court granted leave to proceed in forma

pauperis, [D. 5], and summons were issued on May 7, 2018 [Doc. 6]. Along with the issuance of

summons, the Court issued a notice, informing Vaughn that, although the United States Marshal

would effectuate service, since she had been granted in forma pauperis status, she was nonetheless

responsible for the preparation of service packets for each defendant. [Doc. 7]. The notice

contained instructions on how to prepare the service packets, and where to send the packets. [Id.].
         As of January 7, 2020, Vaughn had not filed the required service packets and was ordered

to show cause in writing within 14 days why this case should not be dismissed for failure to

prosecute. Vaughn has not responded to the Court’s order.

   II.      ANALYSIS

         Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

“The power to invoke this sanction is necessary in order to prevent undue delays in the disposition

of pending cases and to avoid congestion in the calendars of the District Courts.” Link v. Wabash

R.R. Co., 370 U.S. 626, 629 (1962).

         In determining whether a Rule 41(b) involuntary dismissal is warranted, the court considers

four factors:

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.

Schafer, 529 F.3d at 737 (citation omitted). “‘Although typically none of the factors is outcome

dispositive, . . . a case is properly dismissed by the district court where there is a clear record of


                                                  2
delay or contumacious conduct.’” Id. Because dismissal without prejudice is a relatively lenient

sanction as compared to dismissal with prejudice, the “controlling standards should be greatly

relaxed” for Rule 41(b) dismissals without prejudice where “the dismissed party is ultimately not

irrevocably deprived of his [or her] day in court.” Muncy v. G.C.R., Inc., 110 F. App’x 552, 556

(6th Cir. 2004) (citing Nwokocha v. Perry, 3 F. App’x 319, 321 (6th Cir. 2001)).

       The Court will review each factor in turn.

           A. Fault

       A plaintiff demonstrates bad faith, willfulness, or fault when they “display either an intent

to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct on those

proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quotation omitted). Even

absent bad faith, failure to comply with court orders reflects “willfulness and fault” for purposes

of Rule 41(b). See, e.g., Lannom v. Soc. Sec. Admin., No. 1:18-CV-00069, 2019 WL 5101168, at

*2 (M.D. Tenn. Oct. 11, 2019); Hatcher v. Dennis, No. 1:17-cv-01042, 2018 WL 1586235, at *1

(W.D. Tenn. Mar. 30, 2018); Malott v. Haas, No. 16-13014, 2017 WL 1319839, at *2 (E.D. Mich.

Feb. 8, 2017).

       Here, it is clear that Vaughn’s failure to comply with the Court’s Show Cause Order is due

to her own willfulness and fault. Vaughn was informed that, though she received in forma pauperis

status, she was responsible for the preparation of service packets. [Doc. 7]. It has now been twenty-

one months since that notice was issued, and Vaughn has not returned the service packets or

inquired further if she was unclear on the service packet requirements.

           B. Prejudice

       “A defendant is prejudiced by a plaintiff’s dilatory conduct if the defendant is ‘required to

waste time, money, and effort in pursuit of cooperation which [the plaintiff] was legally obligated


                                                  3
to provide.’” Carpenter, 723 F.3d at 707 (second alteration in original) (quoting Harmon v. CSX

Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also Schafer, 529 F.3d at 739 (same).

       Here, because service was not issued, the Court can discern no significant prejudice to the

defendant based on Vaughn’s failure to comply with the Court’s order, and this factor in and of

itself would not weigh in favor of dismissal.

           C. Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Schafer, 529 F.3d at 740 (quoting Stough v. Mayville

Cmty. Sch., 138 F.3d 612, 615 (6th Cir. 1998).

       Here, the record reflects that Vaughn was expressly warned that, should she fail to timely

comply with the Court’s show cause order, her complaint would be dismissed for failure to

prosecute without further notice. [Doc. 7].

           D. Other Sanctions

       Dismissal without prejudice balances the Court’s interest in “sound judicial case and

docket management” with “the public policy interest in the disposition of cases on their merits.”

Muncy, 110 F. App’x at 557 n.5.

       Here, the Court finds that alternative sanctions would not be effective. Vaughn’s failure

to respond to the show cause order strongly suggests that any further attempts to prod her into

compliance with the Court’s orders and instructions through the imposition of a lesser sanction

than dismissal would be futile. Vaughn was given the necessary instructions to allow the United

States Marshal to effectuate service, but she has not done so and has not monitored the progress

of the case.

       For the foregoing reasons, the Court concludes that the relevant factors weigh in favor of


                                                 4
an involuntary dismissal of this action pursuant to Rule 41(b) based upon plaintiff’s non-

compliance with the court’s previous order. Schafer, 529 F.3d at 736.

   III.      CONCLUSION

          Accordingly, for the foregoing reasons, this action will be DISMISSED without

prejudice for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

          ORDER TO FOLLOW.



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               5
